Citation Nr: 1027334	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an undiagnosed illness 
manifested by a rash.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an undiagnosed illness 
manifested by residuals of smoke inhalation.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for an undiagnosed illness 
manifested by memory loss.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for an undiagnosed illness 
manifested by night sweats.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for an undiagnosed illness 
manifested by headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board or 
BVA) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied reopening the Veteran's claim for 
entitlement to service connection for an undiagnosed illness 
manifested by a rash, residuals of smoke inhalation, memory loss, 
night sweats, and headaches.  A timely, properly filed appeal 
followed.

Subsequently, the Veteran relocated, and his claims file was 
transferred to the jurisdiction of the Oakland, California RO in 
June 2008.

In July 2009 the Veteran asked VA to obtain all VA treatment 
records from 2007 and subsequent from the Sacramento VA Medical 
Center (VAMC) and from the VA Outpatient Clinic (VAOPC) at 
Martinez for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in July 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2009, the Veteran testified at a personal hearing before 
a Veterans Law Judge who is no longer employed by the VA; his 
daughter was also present as an observer.  A transcript of that 
hearing is of record.  VA law requires that persons who conduct a 
Board hearing on appeal participate in the final determination.  
See 38 C.F.R. § 20.707 (2009).  Internal Board documents reflect 
that the Veteran has requested another travel board hearing  The 
Veteran may elect to participate in another personal hearing with 
a current Veterans Law Judge and he has requested such a hearing.  
Therefore, since the RO schedules travel board hearings, a remand 
of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a copy 
of such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


